The judgment herein was reversed and dismissed on a previous day of the term because the record failed to contain the necessary complaint as a basis for the information. In the State's motion for rehearing it is shown that the complaint was omitted from the record, that in fact there was a complaint upon which the information was predicated. Under this view we hold now that the motion should be granted and that part of the opinion modified. As presented the prosecution will not be dismissed. We took occasion to say in the former opinion that the evidence did not support the conviction for aggravated assault. We are still of the opinion that this view of the case is correct. The judgment now will be modified so as to reverse and remand the case and not reverse and dismiss.
The judgment is reversed and the cause remanded.
Reversed and remanded. *Page 256